DETAILED ACTION

Claims 1-20 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Please note that the listed NPL documents are included in the parent application 15/677414.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to calculating the inter-hamming difference from the contents of a plurality of section of a memory array and obtaining a maximum and minimum inter-hamming difference under differing operating conditions.
The claimed invention as set forth in claim 1 recites features such as:
An inter-hamming difference analyzer for a memory array having a plurality of sections, comprising: 

a storage device configured to store the contents of the plurality of sections corresponding to the first operating condition; and 
a comparator configured to obtain a plurality of inter-hamming differences of the plurality of sections according to the number of unlike bits between the content of a first section of the plurality of sections corresponding to the second operating condition and the contents of a plurality of sections other than the first section stored in the storage device.

The prior arts of record, namely Yao et al. (ClockPUF: Physical Unclonable Functions based on Glock Networks, 2013, EDAA, op. 1-6), teach the concept of inter-Hamming distance in Section 6. 
The prior arts of record, however, fail to teach, singly or in combination, the claim invention as a whole, especially a comparator configured to obtain a plurality of inter-hamming differences of the plurality of sections according to the number of unlike bits between the content of a first section of the plurality of sections corresponding to the second operating condition and the contents of a plurality of sections other than the first section stored in the storage device. As such, modification of the prior art of record to include the claimed invention as a whole, especially a comparator configured to obtain a plurality of inter-hamming differences of the plurality of sections according to the number of unlike bits between the content of a first section of the plurality of sections corresponding to the second operating condition and the contents of a plurality of sections other than the first section stored in the storage device can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the invention as a whole, especially a comparator configured to obtain a plurality of inter-hamming differences of the plurality of sections according to the number of unlike bits between the content of a first section of the plurality of sections corresponding to the second operating condition and the contents of a plurality of sections other than the first section stored in the storage device set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the invention as a whole, especially a comparator configured to obtain a plurality of inter-hamming differences of the plurality of sections according to the number of unlike bits between the content of a first section of the plurality of sections corresponding to the second operating condition and the contents of a plurality of sections other than the first section stored in the storage device as set forth in claim 1. Independent claims 9 and 16 recite(s) similar patentable features and are/is allowable for the same reasons as claim 1. Hence, claims 1-20 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 1-20. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (Hamming Product Code with Iterative Process for NAND Flash Memory Controller, 2010, IEEE, pp. 611-615) teaches iterative Hamming product code for forward error correction (FEe) in multi-level cell (MLC) NAND flash memory systems. The proposed code consists of folded product codes with processing (2040, 1920, 14) Hamming product codes, reiteratively, which are designed to be able to correct multiple burst or random errors. Experimental results show that coding gain is 1.6 dB at 10.9 of bit error probability, redundancy 6.3%, the number of iterating decoding process 16, and its bandwidth 3.17 Gbps, when implemented with a high speed FPGA. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827.  The examiner can normally be reached on M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        08/14/2021